Judgments, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 25, 2007, as amended August 14, 2008, and as further amended August 26, 2008, convicting defendant, upon his pleas of guilty, of grand larceny in the third degree and criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
The court properly adjudicated defendant a second felony offender. Regardless of any state law issues presented by defendant’s predicate felony conviction, that conviction was not “obtained in violation of [defendant’s rights] under the applicable provisions of the constitution of the United States” (CPL 400.21 [7] [b]).
After sufficient inquiry (see People v Frederick, 45 NY2d 520 [1978]), the court properly denied defendant’s motion to withdraw his guilty plea. The record establishes that the plea was voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Defendant’s claim that he manifested a confused mental state at the plea proceeding is contradicted by the record of the thorough plea allocution.
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Sweeny, Nardelli, Acosta and Richter, JJ.